MB. JUSTICE HASWELL
(specially concurring) :
I concur in the result on the basis that the two issues raised by appellant are not presented by the record in this appeal.
On the first issue, the defendant objected to admission in evidence of a copy of a police report. As the report was neither offered nor admitted in evidence, there is nothing for this Court to review.
The second issue seeks a ruling on the quantum of proof necessary to sustain a motion to suppress a confession. Appellant contends that proof “beyond a reasonable doubt” is required, while the state argues that proof “by a preponderance of the evidence” is sufficient.
In substance the record discloses testimony by a police officer that defendant was advised of his constitutional rights prior to any admission or confession, while defendant testified that no such advice or warning was given prior thereto. This conflicting testimony presented no middle ground — if one version was true, the other was necessarily false. The trial judge, in weighing the credibility of the two witnesses and their respective testimony, chose to believe the police officer and disbelieve the defendant. Accordingly, defendant’s motion to suppress this confession was denied. As the testimony of the police officer under such circumstances satisfied both standards of proof, this issue is not presented by the record herein.